

	

		II

		109th CONGRESS

		1st Session

		S. 880

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mrs. Boxer (for herself

			 and Mrs. Feinstein) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To expand the boundaries of the Gulf of the Farallones

		  National Marine Sanctuary and the Cordell Bank National Marine

		  Sanctuary.

	

	

		1.Short titleThis Act may be cited as the

			 Gulf of the Farallones and Cordell

			 Bank National Marine Sanctuaries Boundary Modification and Protection

			 Act.

		2.FindingsCongress finds the following:

			(1)The Gulf of the

			 Farallones extends approximately 100 miles along the coast of Marin and Sonoma

			 counties of northern California. It includes approximately one-half of

			 California’s nesting seabirds, rich benthic marine life on hard-rock substrate,

			 prolific fisheries, and substantial concentrations of resident and seasonally

			 migratory marine mammals.

			(2)Cordell Bank is

			 adjacent to the Gulf of the Farallones and is a submerged island with

			 spectacular, unique, and nationally significant marine environments.

			(3)These marine

			 environments have national and international significance, exceed the

			 biological productivity of tropical rain forests, and support high levels of

			 biological diversity.

			(4)These biological

			 communities are easily susceptible to damage from human activities, and must be

			 properly conserved for themselves and to protect the economic viability of

			 their contribution to national and regional economies.

			(5)The Gulf of

			 Farallones and Cordell Bank include some of the Nation’s richest fishing

			 grounds, supporting important commercial and recreational fisheries. These

			 fisheries are regulated by State and Federal fishery agencies and are supported

			 and fostered through protection of the waters and habitats of Gulf of the

			 Farallones National Marine Sanctuary and Cordell Bank National Marine

			 Sanctuary.

			(6)The report of the

			 Commission on Ocean Policy established by the Oceans Act of 2000 (Public Law

			 106–256; 33 U.S.C. 857–19 note) calls for comprehensive protection for the most

			 productive ocean environments and recommends that such environments be managed

			 as ecosystems.

			(7)New scientific

			 discoveries by the National Marine Sanctuary Program support comprehensive

			 protection for these marine environments by broadening the geographic scope of

			 the existing Gulf of the Farallones National Marine Sanctuary and the Cordell

			 Bank National Marine Sanctuary.

			(8)Cordell Bank is at

			 the nexus of an ocean upwelling system, which produces the highest biomass

			 concentrations on the west coast of the United States.

			3.Policy and

			 purpose

			(a)PolicyIt

			 is the policy of the United States in this Act to protect and preserve living

			 and other resources of the Gulf of the Farallones and Cordell Bank marine

			 environments.

			(b)PurposeThe

			 purposes of this Act are the following:

				(1)To

			 extend the boundaries of the Gulf of the Farallones National Marine Sanctuary

			 and the Cordell Bank National Marine Sanctuary to the areas described in

			 section 5.

				(2)To strengthen the

			 protections that apply in the Sanctuaries.

				(3)To educate and

			 interpret for the public regarding those marine environments.

				(4)To manage human

			 uses of the Sanctuaries under this Act and the National Marine Sanctuaries Act

			 (16 U.S.C. 1431 et seq.).

				(c)Effect on fishing

			 activitiesNothing in this Act is intended to alter any existing

			 authorities regarding the conduct of fishing activities in the

			 Sanctuaries.

			4.DefinitionsIn this Act:

			(1)AquacultureThe

			 term aquaculture means the propagation or rearing of aquatic

			 organisms in controlled or selected aquatic environments for any commercial,

			 recreational, or public purpose.

			(2)Cordell Bank

			 NMSThe term Cordell Bank NMS means the Cordell Bank

			 National Marine Sanctuary.

			(3)Farallones

			 NMSThe term Farallones NMS means the Gulf of the

			 Farallones National Marine Sanctuary.

			(4)SanctuariesThe

			 term Sanctuaries means the Gulf of the Farallones National Marine

			 Sanctuary and the Cordell Bank National Marine Sanctuary, as expanded by

			 section 5.

			(5)SecretaryThe

			 term Secretary means the Secretary of Commerce.

			(6)Mean higher high

			 water markThe term mean higher high water mark

			 means the arithmetic average of the elevations of the higher of two high waters

			 of a tidal day over a period of time as determined by the National Oceanic and

			 Atmospheric Administration.

			(7)PersonThe

			 term person means any private or public individual, corporation,

			 partnership, trust, institution, association, or any other public or private

			 entity, whether foreign or domestic, or any officer, employee, agent,

			 department, agency, or instrumentality of the Federal Government, of any State,

			 tribal, or local unit of government, or of any foreign government.

			5.National Marine

			 Sanctuary boundary adjustments

			(a)Gulf of the

			 Farallones

				(1)Boundary

			 adjustmentThe areas described in paragraph (2) are added to the

			 existing Gulf of the Farallones National Marine Sanctuary described in part

			 922.80 of title 15, Code of Federal Regulations.

				(2)Areas

			 included

					(A)In

			 generalThe areas referred to in paragraph (1) consist of the

			 following:

						(i)All

			 submerged lands and waters, including living marine and other resources within

			 and on those lands and waters, from the mean higher high water mark to the

			 boundary described in subparagraph (B).

						(ii)The submerged lands and waters, including

			 living marine and other resources within those waters, within the approximately

			 two square nautical mile portion of Cordell Bank NMS (as in effect immediately

			 before the enactment of this Act) that is located south of the area that is

			 added to Cordell Bank NMS by subsection (b)(2), which are transferred to the

			 Farallones NMS from the Cordell Bank NMS.

						(B)Boundary

			 describedThe boundary

			 referred to in subparagraph (A)(i) is the line formed by connecting points in

			 succession beginning at Bodega Head’ Southernmost Point located at 38 degrees,

			 18 minutes north latitude, 123 degrees, 6.5 minutes west longitude; then in a

			 northwestly direction along the coast to the mouth of the Gualala River at 38

			 degrees, 45 minutes north latitude, 123 degrees, 31.9 minutes west longitude;

			 then west 21.7 nautical miles to 38 degrees, 45 minutes north latitude, 124

			 degrees west longitude; then due south 27 nautical miles to 38 degrees, 18

			 minutes north latitude, 124 degrees west longitude; then 37.7 nautical miles

			 east to 38 degrees, 18 minutes north latitude, 123 degrees, 12 minutes west

			 longitude; then to the shared boundary of the Farallones NMS and Cordell Bank

			 NMS (as in effect immediately before the enactment of this Act) at 38 degrees,

			 15.9 minutes north latitude, 123 degrees, 10.9 minutes west longitude.

					(b)Cordell

			 Bank

				(1)Boundary

			 adjustmentThe area described in paragraph (2) is added to the

			 existing Cordell Bank National Marine Sanctuary described in part 922.110 of

			 title 15, Code of Federal Regulations.

				(2)Area

			 included

					(A)In

			 generalThe area referred to in paragraph (1) consists of all

			 submerged lands and waters, including living marine and other resources within

			 those waters, within the boundary described in subparagraph (B).

					(B)BoundaryThe boundary referred to in subparagraph

			 (B) is the line formed by connecting points in succession beginning at the

			 present most northeastern point of the Cordell Bank NMS at 38 degrees, 15.9

			 minutes north latitude, 123 degrees, 10.9 minutes west longitude; then to 38

			 degrees, 18 minutes north latitude, 123 degrees, 12 minutes west longitude,

			 which is 7 miles west of Bodega Head; then to 38 degrees, 18 minutes north

			 latitude, 123 degrees, 40 minutes west longitude, which is 28.6 nautical miles

			 west of Bodega Head; then due south 32 nautical miles to 37 degrees, 50 minutes

			 north latitude, 123 degrees, 40 minutes west longitude; then 11.5 nautical

			 miles east where it intersects with a boundary shared by Cordell Bank NMS and

			 Farallones NMS at 37 degrees, 50 minutes north latitude, 123 degrees, 25.4

			 minutes west longitude.

					(c)Inclusion in the

			 systemThe areas included in the Sanctuaries under subsections

			 (a) and (b) of this section shall be managed as part of the National Marine

			 Sanctuary System, established by section 301(c) of the National Marine

			 Sanctuaries Act (16 U.S.C. 1431(c)), in accordance with that Act.

			(d)Updated NOAA

			 chartsThe Secretary of Commerce shall—

				(1)produce updated

			 National Oceanic and Atmospheric Administration charts for the areas in which

			 the Farallones NMS and Cordell Bank NMS are located; and

				(2)include on such

			 charts the boundaries of the sanctuaries, as revised by this Act.

				6.Prohibition of

			 certain uses

			(a)Mineral and

			 hydrocarbon leasing, exploration, development, and productionNo

			 leasing, exploration, development, production, or transporting by pipeline of

			 minerals or hydrocarbons shall be permitted within the Sanctuaries.

			(b)Aquaculture

				(1)ProhibitionIt

			 is unlawful for any person to conduct aquaculture—

					(A)in any area of the

			 Sanctuaries; or

					(B)within Monterey

			 Bay National Marine Sanctuary.

					(2)Existing bivalve

			 farming allowedThe prohibition in paragraph (1) shall not apply

			 to persons conducting farming operations of bivalve species that are in

			 existence on the date of enactment of this Act.

				(3)RegulationsThe

			 Secretary shall issue regulations that specify the operations referred to in

			 paragraph (2).

				(c)Discharge of

			 materials and substances

				(1)ProhibitionsIt

			 is unlawful for any person—

					(A)to deposit or

			 discharge any material or substance of any kind within the Sanctuaries;

					(B)to deposit or

			 discharge any material or substance of any kind that enters and injures any

			 sanctuary resource (as that term is defined in the National Marine Sanctuaries

			 Act (16 U.S.C. 1432)); or

					(C)to deposit or

			 discharge any invasive species from a vessel in the Sanctuaries.

					(2)Changes in

			 salinityNo person shall cause a change of salinity in the

			 Sanctuaries that is injurious to the marine ecosystem of the

			 Sanctuaries.

				(3)Limitation on

			 applicabilityParagraph (1) does not apply with respect to any

			 discharge—

					(A)of fish, fish

			 parts, and chumming materials resulting from, and while conducting otherwise

			 lawful, fishing activity;

					(B)of food consumed

			 onboard a vessel;

					(C)of biodegradable

			 effluents incidental to vessel use and generated by an operable Type I or II

			 marine sanitation device as classified by the United States Coast Guard, that

			 is approved in accordance with section 312 of the

			 Federal Water Pollution Control Act

			 (33 U.S.C. 1322) provided the vessel operator secures all marine sanitation

			 devices in a manner that prevents discharge of untreated sewage from a Type I

			 or Type II Coast Guard-approved sanitation devices, except that this

			 subparagraph does not apply with respect to a discharge from a cruise ship

			 within the boundaries of either sanctuary;

					(D)of biodegradable

			 material resulting from deck wash down and vessel engine cooling water

			 (excluding ballast water and oily wastes from bilge pumping), from a

			 vessel;

					(E)from vessel engine

			 exhaust; or

					(F)that—

						(i)originates in the

			 Russian River Watershed outside the boundaries of the Farallones NMS, as

			 expanded by section 5;

						(ii)originates from

			 the Bodega Marine Laboratory; and

						(iii)is

			 permitted under a National Pollution Discharge Elimination System permit that

			 is in effect on the date of enactment of this Act, or under a new or renewed

			 National Pollution Discharge Elimination System permit that does not increase

			 pollution in the Sanctuaries.

						(d)Consultation

			 requirement for changes in water flowAny Federal, State or local

			 government agency that is responsible for significant alteration of fresh water

			 flow regimes that may affect the Sanctuaries must consult with the Secretary

			 prior to initiating such change in order to ensure sanctuary resources are not

			 injured.

			(e)Penalties and

			 enforcementA violation of this section shall be treated as a

			 violation of section 306 of the Marine Protection, Research, and Sanctuaries

			 Act of 1972 (16 U.S.C. 1436).

			7.Management plans

			 and regulations

			(a)Interim

			 planThe Secretary shall complete an interim supplemental

			 management plan for each of the Sanctuaries by not later than 30 months after

			 the date of enactment of this Act, that focuses on management in the areas

			 added under this Act. These supplemental plans shall not weaken existing

			 resource protections.

			(b)Revised

			 plansThe Secretary shall issue a revised comprehensive

			 management plan for each of the Sanctuaries during the next management review

			 process required by section 304 of the National Marine Sanctuaries Act (16

			 U.S.C. 1434(e)) for the Sanctuaries, and issue such final regulations as may be

			 necessary.

			(c)Application of

			 existing regulationsThe regulations for the Gulf of the

			 Farallones National Marine Sanctuary (15 C.F.R. 922, subpart H) and the Cordell

			 Bank National Marine Sanctuary (15 C.F.R. 922, subpart K) shall apply to the

			 areas added to the Sanctuaries under section 5 until the Secretary modifies

			 such regulations in accordance with this section.

			(d)ProceduresIn

			 developing the revisions under this section, the Secretary shall follow the

			 procedures specified in sections 303 and 304 of the Marine Protection,

			 Research, and Sanctuaries Act of 1972 (16 U.S.C. 1433 and 1434), except those

			 procedures requiring the delineation of national marine sanctuary boundaries

			 and development of a resource assessment report.

			(e)Contents of

			 plansRevisions to each comprehensive management plan under this

			 section shall, in addition to matters required under section 304(a)(2) of the

			 Marine Protection, Research and Sanctuaries Act of 1972 (16 U.S.C.

			 1434(A)(2))—

				(1)facilitate all

			 public and private uses of each of the Sanctuaries consistent with the primary

			 objective of sanctuary resource protection;

				(2)establish temporal

			 and geographical zoning if necessary to ensure protection of sanctuary

			 resources;

				(3)identify priority

			 needs for research which will—

					(A)improve management

			 of each of the Sanctuaries;

					(B)diminish threats

			 to the health of the ecosystems in the Sanctuaries; or

					(C)fulfill both of

			 subparagraphs (A) and (B);

					(4)establish a

			 long-term ecological monitoring program and database, including the development

			 and implementation of a resource information system to disseminate information

			 on the Sanctuaries’ ecosystem, history, culture and management;

				(5)identify

			 alternative sources of funding needed to fully implement the plan’s provisions

			 and supplement appropriations under section 313 of the Marine Protection,

			 Research, and Sanctuaries Act of 1972 (16 U.S.C. 1444);

				(6)ensure

			 coordination and cooperation between Sanctuary managers and other Federal,

			 State, and local authorities with jurisdiction within or adjacent to the

			 Sanctuaries;

				(7)in the case of

			 revisions to the plan for the Farallones NMS, promote cooperation with farmers

			 and ranchers operating in the watersheds adjacent to the Gulf of the Farallones

			 NMS and establish voluntary best practices programs for farming and

			 ranching;

				(8)promote

			 cooperative and educational programs with fishing vessel operators and crews

			 operating in the waters of the Sanctuaries, and, whenever possible, include

			 individuals who engage in fishing and their vessels in cooperative research,

			 assessment, and monitoring programs of the education, among users of the

			 Sanctuaries, about conservation and navigational safety and the conservation of

			 those resources; and

				(9)promote education,

			 among users of the Sanctuaries, about conservation and navigation

			 safety.

				(f)Public

			 participationThe Secretary shall provide for participation by

			 the general public in the revision of the comprehensive management plans and

			 regulations under this section.

			8.Feasibility of a

			 new Sanctuary designation

			(a)Review and

			 recommendationAs part of the first review, following the date of

			 enactment of this Act, of the Gulf of the Farallones National Marine Sanctuary

			 Management Plan pursuant to section 304(e) of the National Marine Sanctuaries

			 Act (16 U.S.C. 1434(e)), the Secretary shall—

				(1)conduct a review

			 of the operations of the Farallones NMS; and

				(2)following not less

			 than one public hearing held in the area added to the Farallones NMS by this

			 Act and the receipt of public comment, determine whether that area shall be

			 designated as a new and separate National Marine Sanctuary.

				(b)Considerations

			 for determinationIn making the determination under subsection

			 (a)(2), the Secretary shall consider responsiveness to local needs, the

			 effectiveness of conservation, education and volunteer programs, and

			 organizational efficiency.

			(c)Implementation

			 of determinationIf the Secretary determines under subsection (b)

			 to designate a new national marine sanctuary, the Secretary shall implement

			 measures to assure a smooth and effective transition to a separate national

			 marine sanctuary.

			

